DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 15 July 2022 is acknowledged.
Claims 10-20 were canceled, and Claims 21-30 were newly added. 
Claims 1-9 and 21-30 are pending and examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 303.  
The drawings are objected to because of the following: 
it is unclear whether 206, 207 are the same as, or different from, 130, 131
it is unclear whether 208 is the same as, or different from 108
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
[0020] the statement “”[f]urther, one or more valves 106 may be used to balance a split of the exhaust gas flow 104 flowing from the major section 301 and into the minor section 302” does not accurately describe what is depicted in the Drawings because Figs 1-2 do not show valve 106 adjusting flow flowing “from the major section 301”, “into the minor section 302”.
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:    
cl.1: “to receive the cooled the exhaust gases” is believed to be in error for --to receive the cooled exhaust gases--
cl.3: “then” is believed to be in error for  --than--
cl.4-5: “the at least two heat exchangers are a printed circuit type heat exchanger and arrayed vertically” is believed to be in error for --the at least two heat exchangers are each a printed circuit type heat exchanger and are arrayed vertically--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 21-24 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the recitation “one or more shell and tube heat exchangers with an annular distributor” renders the claim indefinite because, for the case that there is more than one heat exchanger, it is unclear whether the heat exchangers share an annular distributor, or whether each heat exchanger has a respective annular distributor.
Regarding Claim 6, the recitation(s) “the recycle heating section” renders the claim indefinite because it lacks antecedent basis in the claims and it is unclear whether Applicant intends to refer to a previously claimed feature (of a different name), or if Applicant intends to introduce a new feature. 
Regarding claims 21, 30 and their dependent claims, the recitations of the major and minor heating sections each receiving a portion of the cooled exhaust gases from the precooler render the claims indefinite because they contradict the recitations of claim 1 that positively recite the cooled exhaust gases as flowing through all of: the precooler, major heating, and minor heating sections. 
Regarding Claim 29, the recitation “the shell and tube construction of the high temperature precoolers” renders the claim indefinite because the recitations lack antecedent basis in the claims and it is unclear whether Applicant meant to introduce new features for the first time in claim 29, or whether Applicant meant for claim 29 to depend from claim 28, where these features are already firstly recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 9, 21, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han 20210087949.
Regarding claim 1, Han teaches a system (Fig 1), comprising: 
a turbine (4); and 
a recuperative heat exchanger system (incl. 3, 6, 8, 10, 20, 21, 25, 27, etc.), wherein the recuperative heat exchanger system is configured to receive exhaust gases from the turbine (Fig 1), and the recuperative heat exchanger system comprises: 
a precool section (any of 3, 6, 8, 10, 20, 21, 27, 25, 17) to cool the exhaust gases, 
a major heating section (any of 6, 8, 10, 20, 21, 27, 25, 17, 35, 36) to receive the cooled the exhaust gases (Fig 1), and 
a minor heating section (any other of 6, 8, 10, 20, 21, 27, 25, 17, 35, 36) to receive the cooled the exhaust gases (Fig 1).
Regarding claim 3, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the major heating section operates at a higher temperature then the minor heating section (when major heating section is any of 6, 8, 10, 20, 21, or 25, and minor heating section is any of 8, 10, 20, 21, or 25 downstream of the major heating section, major heating section operates at a higher temperature than minor heating section; also, when major heating section is any of 35 or 36 and minor heating section is any of 17 or 35 upstream of the major heating section, then the major heating section is hotter than the minor heating section).
	Regarding claim 6, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the recuperative heat exchanger system further comprises a heat recovery section (25 and/or 21) configured to add heat to the recycle heating section (comprising 25, 21, 22, 23, 24).
Regarding claim 9, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches a manifold (26) configured to split a flow (from 21) from the precool section (any of 3, 6, 8, 10, 20, 21) to the major heating section and the minor heating section (when one of the major and minor heating sections is 27 and the other is any of 25, 17, 35, 36).
Regarding claim 21, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the major heating section is configured to receive a first portion of the cooled exhaust gases, and the minor heating section is configured to receive a second portion of the cooled exhaust gases (cooled exhaust gases are split in 26 into a component that flows to 27 and a component that flows to 25; one of the major and minor heating sections is 27 and the other is any of 25, 17, 35, 36).
Regarding claim 26, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the precool section further includes at least two heat exchangers in series (e.g., 3 and 6, or 6 and 8, etc.).
Regarding claim 30, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the precool section (any of 3, 6, 8, 10, 20, 21) is configured to receive and cool all of the exhaust gases from the turbine (Fig 1), and each of the major heating section (at least one of: any of 25, 17, 35, or 36; OR 27) and the minor heating section (at least one other of: 27; OR any of 25, 17, 35, or 36) are configured to receive a respective portion of all of the cooled exhaust gases from the precool section (Fig 1).

Claim(s) 1, 3, 8-9, 21, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjodin 9657604.
Regarding claim 1, Sjodin teaches a system (sole figure), comprising: 
a turbine (GT2); and 
a recuperative heat exchanger system (incl. HRSG, CCON, CHEAT, AND CON2), wherein the recuperative heat exchanger system is configured to receive exhaust gases (CG) from the turbine (sole figure), and the recuperative heat exchanger system comprises: 
a precool section (HRSG and/or CCON) to cool the exhaust gases (sole figure), 
a major heating section (CHEAT) to receive the cooled the exhaust gases (sole figure), and 
a minor heating section (CON2) to receive the cooled the exhaust gases (sole figure).
Regarding claim 3, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches the major heating section operates at a higher temperature (exit of CHEAT is 70degC) than the minor heating section (exit of CON2 is less than 65degC).
Regarding claim 8, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches one or more valves (DIV) configured to balance a flow between the major heating section and the minor heating section (Col.3 ll.9-16; Col.4 l.64 - Col.5 l.2).
Regarding claim 9, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches a manifold (fluid lines extending from/to DIV), configured to split a flow from the precool section (incl. CCON) to the major heating section and the minor heating section (sole figure).
Regarding claim 21, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches the major heating section is configured to receive a first portion of the cooled exhaust gases (from DIV), and the minor heating section is configured to receive a second portion of the cooled exhaust gases (from DIV; sole figure).
Regarding claim 26, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches the precool section further includes at least two heat exchangers in series (sole figure shows precool section with multiple heat exchangers in series in HRSG and in addition to HRSG, such as CCON).
Regarding claim 30, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches the precool section is configured to receive and cool all of the exhaust gases from the turbine (CG), and each of the major heating section and the minor heating section are configured to receive a respective portion of all of the cooled exhaust gases from the precool section (from DIV, sole figure).

Claim(s) 1, 3, 6, 8-9, 21-24, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allam 8959887.
Regarding claim 1, Allam teaches a system (Fig 11), comprising: 
a turbine (320); and 
a recuperative heat exchanger system (incl.130, 110, 150, 720, 460, 470, 480), wherein the recuperative heat exchanger system is configured to receive exhaust gases (50) from the turbine, and the recuperative heat exchanger system comprises: 
a precool section (430) to cool the exhaust gases (Col.42 ll.54-58), 
a major heating section (one of 470 or 440) to receive the cooled the exhaust gases (Fig 11), and 
a minor heating section (other of 440 or 470) to receive the cooled the exhaust gases (Fig 11).
Regarding claim 3, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the major heating section operates at a higher temperature then the minor heating section (470 heats fluid to within at least 15degC of the fluid heated by 440 as per Col.46 ll.7-21; although it is unclear which of 440, 470 is at a higher temperature, there can at least be a temperature difference such that one is the higher temperature major heating section and the other is a lower temperature minor heating section).
	Regarding claim 6, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the recuperative heat exchanger system further comprises a heat recovery section (450) configured to add heat to the recycle heating section (fluid 85).
Regarding claim 8, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches one or more valves (460) configured to balance a flow between the major heating section and the minor heating section (Col.44 ll.56-end).
Regarding claim 9, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches a manifold (fluid lines connected with 460) configured to split a flow (85) from the precool section (Fig 11) to the major heating section and the minor heating section (Fig 11).
Regarding claim 21, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the major heating section (one of 470 or 440) is configured to receive a first portion (as 72a or 71b, respectively) of the cooled exhaust gases (as apportioned by 460; Fig 11), and the minor heating section (other of 440 or 470) is configured to receive a second portion (as 71b or 72a, respectively) of the cooled exhaust gases (Fig 11).
Regarding claim 22, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the first portion is greater than the second portion (i.e. the ratio of 71b to 72a may range from 1:2 to 20:1; any ratio other than 1:1 reading on the claim).
Regarding claim 23, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the first portion of the cooled exhaust gases is between and including 51% to 90% of a total flow of the cooled gases (i.e. the ratio of 71b to 72a may range from 1:2 to 20:1; any ratio other than 1:1 and less than 9:1, reading on the claim).
Regarding claim 24, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the first portion of the cooled exhaust gases is between and including 70% to 80% of a total flow of the cooled gases (i.e. the ratio of 71b to 72a may range from 1:2 to 20:1; which includes any ratio between 7:3 ≈ 2.33:1 or 3:1 and 4:1, which falls in the claimed range).
Regarding claim 30, Allam teaches all the limitations of the claimed invention as discussed above. Allam further teaches the precool section is configured to receive and cool all of the exhaust gases from the turbine (50; Fig 11), and each of the major heating section and the minor heating section are configured to receive a respective portion (71b, 72a) of all of the cooled exhaust gases from the precool section (Fig 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Young 4539940.
Regarding claim 2, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the system is configured such that a fluid exiting an end of the minor heating section enters the precool section (e.g., when precool section is 21 and minor section is 25, ORC fluid R1150 is a fluid that exits an end of the minor heating section 25 and enters the precool section 21). Note, heat exchanger 21 is an evaporator.
Han does not teach the precool section further comprises one or more shell and tube heat exchangers with an annular distributor. 
However, Young teaches a shell and tube heat exchanger (Fig 1) with an annular distributor (11) that is usable as an evaporator (Fig 2; Col.1 ll.5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript evaporator of Han to be a shell and tube evaporator with an annular distributor as in Young, because Young teaches the shell and tube heat exchanger being applicable as an evaporator (Young, Col.1 ll.5-11) while providing the benefits of avoiding gas pocket related mechanical and thermal problems among other advantages (Young, Col.1 ll.28-30, Col.2 ll.2-13).
Regarding claim 25, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the precool section further includes a single heat exchanger (e.g. 21).
Han does not teach the heat exchanger is a shell and tube heat exchanger.
However, Young teaches a shell and tube heat exchanger (Fig 1) with an annular distributor (11) that is usable as an evaporator (Fig 2; Col.1 ll.5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript evaporator of Han to be a shell and tube evaporator with an annular distributor as in Young, because Young teaches the shell and tube heat exchanger being applicable as an evaporator (Young, Col.1 ll.5-11) while providing the benefits of avoiding gas pocket related mechanical and thermal problems among other advantages (Young, Col.1 ll.28-30, Col.2 ll.2-13).
Regarding claim 28, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the precool section includes high temperature precoolers (e.g. 8 and 21). 
Han does not teach the precoolers have a shell and tube construction.
However, Young teaches a shell and tube heat exchanger (Fig 1) with an annular distributor (11) that is usable with a liquid (Fig 2; Col.1 ll.5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-descript heat exchangers of Han to be a shell and tube heat exchangers as in Young, because Young teaches the shell and tube heat exchanger being applicable with at least one liquid (Young, Col.1 ll.5-11) while providing the benefits of avoiding gas pocket related mechanical and thermal problems among other advantages (Young, Col.1 ll.28-30, Col.2 ll.2-13).
Regarding claim 29, Han in view of Young (claim 29 interpreted under 112b as dependent on claim 28) teaches all the limitations of the claimed invention as discussed above. 
Han in view of Young, as discussed so far does not teach the shell and tube construction of the high temperature precoolers further includes an annular distributor.
However, Young further teaches the shell and tube heat exchanger(s) (Fig 1) having an annular distributor (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Han in view of Young to have an annular distributor as in Young, because Young teaches the annular distributor (combined with other features of the shell and tube heat exchanger) providing the benefits of avoiding gas pocket related mechanical and thermal problems among other advantages (Young, Col.1 ll.28-30, Col.2 ll.2-13).

Claims 4-5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Yoo 20120023893.
Regarding claim 4, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the major heating section further comprises at least two heat exchangers in series (any one or more of 6, 8, 10, 20, 21, 25, 27, 17, 35, 36).
Han does not teach the at least two heat exchangers are printed circuit type heat exchangers and arrayed vertically.
However, Yoo teaches a heat exchanger (210) that is a printed circuit type heat exchanger (Fig 4B), and which are capable of being arrayed vertically with another heat exchanger (e.g. one on top of the other, with planar surfaces facing each other; Fig 4A). Yoo further teaches the heat exchanger(s) being appropriate for cooling engine (120) exhaust  (Fig 1) using phase changing fluids ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript heat exchangers of Han to be printed circuit heat exchangers as in Yoo, because Yoo teaches the heat exchangers are applicable to cooling engine exhaust (Yoo, Fig 1) as required by Han (Han, Fig 1).
Regarding claim 5, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches the minor heating section further comprises at least two heat exchangers in series (any one or more of 6, 8, 10, 20, 21, 25, 27, 17, 35, 36).
However, Yoo teaches a heat exchanger (210) that is a printed circuit type heat exchanger (Fig 4B), and which are capable of being arrayed vertically stacked with another heat exchanger (e.g. one on top of the other, with planar surfaces facing each other; Fig 4A). Yoo further teaches the heat exchanger(s) being appropriate for cooling engine (120) exhaust  (Fig 1) using phase changing fluids ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript heat exchangers of Han to be printed circuit heat exchangers as in Yoo, because Yoo teaches the heat exchangers are applicable to cooling engine exhaust (Yoo, Fig 1) as required by Han (Han, Fig 1).
Regarding claim 27, Han teaches all the limitations of the claimed invention as discussed above. Han further teaches each of the major section (any two of 6, 8, 10, 20, 21, 25, 27, 17, 35, 36) and the minor section (any other two of 6, 8, 10, 20, 21, 25, 27, 17, 35, 36) include a respective at least two exchangers (Fig 1). 
However, Yoo teaches a heat exchanger (210) that is a printed circuit type heat exchanger (Fig 4B), and which are capable of being arrayed in a vertically modular stack with another heat exchanger (e.g. one on top of the other, with planar surfaces facing each other; Fig 4A). Yoo further teaches the heat exchanger(s) being appropriate for cooling engine (120) exhaust  (Fig 1) using phase changing fluids ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript heat exchangers of Han to be printed circuit heat exchangers as in Yoo, because Yoo teaches the heat exchangers are applicable to cooling engine exhaust (Yoo, Fig 1) as required by Han (Han, Fig 1).

60.	Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Shepstone (Tom Shepstone, Turning Natural Gas into Water: Hydraulic Fracturing doesn’t deplete water supplies, 06 April 2012, energyindepth.org, https://www.energyindepth.org/turning-natural-gas-into-water-hydraulic-fracturing-doesnt-deplete-water-supplies-2/#:~:text=When%20one%20molecule%20of%20methane,the%20total%20exhaust%20by%20weight).
Regarding claim 22, Han teaches all the limitations of the claimed invention as discussed above. Han teaches the second portion is condensed from the exhaust as water (Fig 1). Han does not specifically teach the first portion is greater than the second portion.
However, Shepstone teaches that complete combustion of natural gas results in approximately 12% of the total exhaust being water, by weight, (p.3 para.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first portion (sent to 25 in Han) is greater than the second portion (sent to 27 in Han) because Shepstone teaches the condensed second portion being only 12% of the total exhaust (Shepstone, p.3 para.3).
Regarding claim 23, Han in view of Shepstone teaches all the limitations of the claimed invention as discussed above. 
Han in view of Shepstone as discussed so far, also teaches the first portion of the cooled exhaust gases is between and including 51% to 90% of a total flow of the cooled gases. 
That is, Shepstone teaches complete combustion of natural gas results in approximately 12% of the total exhaust being water, by weight (p.3 para.3), the remaining portion of exhaust being 88% of the total exhaust. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first portion (sent to 25 in Han) was around 88% of the total exhaust because Shepstone teaches the condensed second portion being only 12% of the total exhaust (Shepstone, p.3 para.3).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjodin in view of Conlon 11073080.
	Regarding claim 7, Sjodin teaches all the limitations of the claimed invention as discussed above. Sjodin further teaches the major heating section is a recycle heating section (CHEAT heats the exhaust gases for recycling) and the minor heating section condenses water from the exhaust gases (sole figure).
	Sjodin does not teach the minor heating section is an oxidant heating section.
	However, Conlon teaches it was known to use a minor heating section (140) to condense water from exhaust gases (for removal at 170; Col.7 ll.61-66) using liquid air (from 120, 130) during regasification of the liquid air for combustion (in 160; Fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system with condenser minor heating section of Sjodin to include a liquid air power/storage arrangement and corresponding gasifying condenser minor heating section in order to provide storing electric power form the grid and then subsequently delivering it back to the grid (Conlon, Col.4 ll.36-38) while making use of waste heat at the turbine exhaust for providing the regasifying function required by Conlon (Conlon, Fig 1) and the condensation function required by Sjodin (Sjodin, sole figure).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741